Citation Nr: 0513145	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 8, 
2001, for the establishment of service connection for a right 
knee disorder, a ganglion cyst of the left wrist, and a left 
middle finger disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a dislocated right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for a ganglion cyst of the left wrist.

4.  Entitlement to an initial compensable rating for a left 
middle finger disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
December 1986.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  By this decision, the RO, among other things, 
denied service connection for an acquired psychiatric 
disorder, and established service connection for a right knee 
disorder, a ganglion cyst of the left wrist, and a left 
middle finger disorder effective July 19, 2002.  Thereafter, 
by a November 2002 rating decision, the RO assigned an 
effective date of November 8, 2001, for these disabilities.  
The veteran appealed, contending that she was entitled to 
service connection for an acquired psychiatric disorder, as 
well as higher ratings and earlier effective dates for her 
right knee, left wrist, and left middle finger disorders. 

For the reasons stated below, the Board finds that additional 
development is necessary with respect to the veteran's 
psychiatric disorder claim.  Accordingly, this issue will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  On November 8, 2001, the RO received a statement from the 
veteran's representative, in which it was indicated that the 
veteran was seeking service connection, in part, for 
disabilities of the right knee, left wrist, and left middle 
finger.  No written communication appears to be of record 
prior to that date in which she indicated she was seeking or 
intended to seek such benefits from VA.

3.  The record does not reflect, even when taking into 
consideration the veteran's complaints of pain, that her 
service-connected right knee disorder is manifest by flexion 
limited to 45 degrees or less, nor extension limited to 10 
degrees or more, nor any recurrent subluxation or 
instability.

4.  The veteran's service-connected ganglion cyst of the left 
wrist has not resulted in ankylosis or impairment analogous 
thereto, even when taking into consideration her complaints 
of pain.

5.  The record does not reflect, even when taking into 
consideration the veteran's subjective pain, that her 
service-connected left middle finger disorder has resulted in 
limitation of motion manifest by a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible; or, with extension limited by more than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
8, 2001, for the establishment of service connection for a 
right knee disorder, a ganglion cyst of the left wrist, and a 
left middle finger disorder are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.159, 3.400 (2004); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).  

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected right knee 
disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5010 (2004).

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected ganglion cyst of 
the left wrist are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5214-5215), 4.118 
(Diagnostic Codes 7803-7805) (2004).

4.  The criteria for an initial compensable rating for the 
veteran's service-connected left middle finger disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5229 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in July 2002, which was 
clearly before the October 2002 rating decision which is the 
subject of this appeal.  This correspondence specifically 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence she 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in her possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

The Board acknowledges that the veteran's appeal for higher 
initial ratings and earlier effective dates for the 
establishment of service connection are from the initial 
grant of service connection for these disabilities by the 
October 2002 rating decision.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
with these claims - section 7105(d) requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, but it does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue if section 5103(a) notice 
has already been given with respect to the underlying claim.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the November 2002 rating decision 
which assigned the current effective dates, and the October 
2003 SOC.  These documents provided her with notice of the 
law and governing regulations regarding this case, as well as 
the reasons for the determinations made with respect to her 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, the 
regulatory provisions regarding the assignment of effective 
dates for service connection, as well as the schedular 
criteria for evaluating the service-connected disabilities 
that are the subject of this appeal.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, for the reasons detailed in the 
REMAND portion of this decision, the Board finds that 
additional development is necessary with the veteran's 
psychiatric disorder claim.  With respect to the other 
appellate issues, the Board notes that the veteran and her 
representative have had the opportunity to present evidence 
and argument in support of these claims.  However, it does 
not appear that the veteran has identified the existence of 
any relevant evidence that 
has not been obtained or requested by the RO.  Further, she 
was accorded an examination in September 2002 which evaluated 
her right knee, left wrist, and left middle finger.  
Consequently, the Board concludes that the duty to assist has 
been satisfied in regard to these issues.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


General Background.  On November 8, 2001, the RO received a 
statement from the veteran's representative in which it was 
indicated that the veteran was seeking service connection, in 
part, for disabilities of the right knee, left wrist, and 
left middle finger.  This appears to be the first written 
communication of record indicating that the veteran was 
seeking or intended to seek such benefits from VA.

The veteran's service medical records confirm that she was 
treated for right knee problems beginning in April 1981, that 
she had a ganglion cyst removed from her left wrist in April 
1985, and that she injured the middle finger of her left hand 
in December 1985.

Various post-service medical records are also on file which 
cover a period from 1998 to 2003, including a September 2002 
VA medical examination which evaluated the veteran's right 
knee, left wrist, and left middle finger.

In statements submitted by and on behalf of the veteran, it 
has been contended that higher initial ratings were warranted 
for her service-connected disabilities of the right knee, 
left wrist, and left middle finger.  Moreover, it has been 
contended that she was entitled to an earlier effective date 
for the establishment of service connection for these 
disabilities.  For example, in the August 2003 Notice of 
Disagreement it was contended that she actually filed her 
original claim in August 2001, and that medical evidence 
contained in the record clearly showed she was suffering from 
these conditions as of August 2001.

I.  Earlier Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal flows from her original claim of service 
connection, the provisions of 38 C.F.R. § 3.157 are not for 
application in the instant case.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication 
in writing."  The Federal Circuit also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.  All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."  


Analysis.  In the instant case, the Board finds that the 
appellant is not entitled to an effective date earlier than 
November 8, 2001, for the establishment of service connection 
for a right knee disorder, a ganglion cyst of the left wrist, 
and a left middle finger disorder.

Initially, the Board notes that nothing in the record 
reflects that the veteran submitted a claim of service 
connection for any of these disabilities within one year 
following her separation from service, nor does the veteran 
contend otherwise.  Consequently, the effective date for the 
establishment of service connection for the veteran's right 
knee disorder, a ganglion cyst of the left wrist, and left 
middle finger disorder can be no earlier than the date of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under the law, a valid claim is a written communication 
indicating an intent to apply for VA benefits.  38 C.F.R. § 
3.1(p); Rodriguez, supra.  The Board acknowledges that it was 
contended in the veteran's Notice of Disagreement that she 
had originally filed her claim in August 2001.  However, a 
thorough review of the evidence of record does not show any 
written communication was received by VA prior to the 
statement of November 8, 2001, in which the veteran's 
attorney indicated the veteran was seeking or intended to 
seek service connection for any disability, to include 
disabilities of the right knee, left wrist, and left middle 
finger.  Consequently, the Board must conclude that the 
veteran did not file either a valid formal or informal claim 
for such benefits prior to November 8, 2001.

Inasmuch as the record reflects no valid claim was filed 
prior to the current effective date of November 8, 2001, the 
veteran's claim of entitlement to an earlier effective date 
for the establishment of service connection for a right knee 
disorder, a ganglion cyst of the left wrist, and a left 
middle finger disorder must be denied.


II.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


A.  Right Knee

Background.  Outpatient treatment records dated in January 
2002 note complaints of bilateral knee pain, with cracking 
and popping at times.  However, it was noted that the veteran 
did not take anything for this pain.

At the September 2002 VA examination, the veteran reported 
that she had continued to have problems with her right knee 
since her in-service injury, including surgery in 1990 and 
1998.  She reported that, currently, pain was the most 
limiting factor.  However, she reported that she could not 
comment on the scale of pain since it varied from 0-10/10 
throughout the day.  She did report that it was a sharp, 
stabbing, burning, aching pain in nature.  Further, ice, 
rest, and elevation provided relief.  She also reported that 
she did not take any medications for the pain, and that it 
was aggravated by activity or any kind of movement.  In 
addition, she reported that flare-ups were experienced once a 
week, and that when the pain became very severe, there was 
grinding sensation in the knee that was brought on by any 
kind of activity.  She reported that nothing provided relief 
during a flare-up.  

Moreover, she reported that she experienced weakness, 
swelling, and warmth at the knee; as well as locking up about 
3 times a week, usually during walking.  She reported that 
the knee gave away very occasionally, about once a month.  
Nevertheless, she denied any further surgery or injury to her 
knee, and she did not use assistive devices.  She reported 
that she found walking very difficult, as well as going up 
and down flights of stairs.  For example, she reported that, 
typically, she could hardly walk at all without severe knee 
pain.  She could sit for 5 minutes, could drive a car for 
about 2 hours, and go up 2 flights of steps without having 
severe pain.

Examination of the right knee showed there was no warmth, 
erythema, or effusion.  There was tenderness to palpation 
over the medial aspect of the right knee.  However, there was 
no anterior, posterior, medial, or lateral instability of the 
right knee.  Further, there was normal strength, tone, 
sensation, pulsation, and reflexes all over the right lower 
extremity.  There was withdrawal response to Babinski.  
Moreover, range of motion of the right knee was possible to 
full range of motion for flexion and extension actively.  In 
addition, it was noted that X-rays and an MRI of the right 
knee conducted in January 2002 were normal.  Diagnoses 
following examination included right knee medial collateral 
ligament strain with residuals of pain.


Legal Criteria.  The record reflects that the RO assigned the 
current 10 percent rating for the veteran's service-connected 
right knee disorder pursuant to Diagnostic Code 5010, which 
provides that traumatic arthritis substantiated by X-ray 
findings is to be rated as degenerative arthritis under 
Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  However, the 
10 and 20 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Id.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

More recently, in VAOPGCPREC 9-2004, General Counsel held 
that separate ratings under Diagnostic Code 5260 and 5261 may 
be assigned for a disability of the same joint.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 10 percent for her right knee 
disorder.

Here, the record reflects that the service-connected right 
knee is manifest by recurrent pain, which warrants at least a 
minimum 10 percent rating under Diagnostic Code 5003.  
However, the record does not reflect that the veteran has 
flexion limited to 45 degrees or less, nor extension limited 
to 10 degrees or more.  In fact, the September 2002 VA 
examination showed she had full flexion and extension 
actively on range of motion testing.  Consequently, she does 
not meet or nearly approximate the criteria for a compensable 
rating under either Diagnostic Code 5260 or 5261.  Moreover, 
these objective medical findings reflect that the provisions 
of VAOPGCPREC 9-2004 do not warrant separate ratings under 
these Codes in the instant case.

The Board further finds that the veteran is not entitled to a 
compensable rating under Diagnostic Code 5257, to include 
consideration of a separate rating pursuant to VAOPGCPREC 23-
97 and 9-98.  As noted above, the September 2002 VA 
examination found there was no anterior, posterior, medial, 
or lateral instability of the right knee.  Moreover, there 
was normal strength, tone, sensation, pulsation, and reflexes 
all over the right lower extremity.  Thus, there was no 
objective medical evidence of any recurrent subluxation or 
instability.  Accordingly, the veteran is not entitled to a 
separate compensable rating under Diagnostic Code 5257.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for her service-connected 
right knee disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


B.  Left Wrist

Background.  At the September 2002 VA medical examination, 
the veteran reported that she first noticed the ganglion cyst 
on her left wrist in 1985, and that she sought medical 
attention.  The cyst was aspirated and injected followed by 
recurrence in 6 months.  She also reported that she had 
repeat surgery in 1990, but that, once again, the cyst re-
appeared in 6 months.  Regarding current symptomatology, she 
reported that, currently, pain was the most limiting factor.  
For example, she reported that she experienced pain, 
swelling, and difficulty with writing and grasping of her 
hand on a daily basis.  However, she reported that she could 
not comment on the scale of pain.  She did report that she 
had great difficulty using her left wrist for any activity.  
Further, she reported that she was left handed, and that this 
disorder caused severe problems for her.  Moreover, she 
reported that any kind of activity using her hands, holding, 
lifting, pinching, grasping, and writing was a problem.

Examination of the left wrist showed a small, pea-sized 
ganglion cyst palpated at the medial aspect of the palmar 
surface of the left wrist.  It was found to be tender to deep 
palpation.  However, there was no warmth or erythema.  Range 
of motion of the wrist was found to be intact, but with 
discomfort beyond 30 degrees of flexion and 30 degrees of 
extension.  Ulnar and radial deviation at the wrist was 
possible to full degrees of normal.  It was noted that X-rays 
of the left wrist revealed radiographically normal wrist.  
Diagnoses following examination included left wrist ganglion 
cyst with residuals of pain and tenderness.

Outpatient treatment records for the period from March 1998 
to June 2003 revealed no treatment or complaints regarding 
the veteran's left wrist.


Legal Criteria.  The record reflects the RO evaluated the 
veteran's service-connected ganglion cyst of the left wrist 
as analogous to a scar pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under this Code, a 10 percent 
disability rating is warranted for a tender and painful 
superficial scar.  

Other potentially applicable Diagnostic Codes include 7803 
and 7805.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration.

Diagnostic Code 7805 provides that a scar may also be rated 
on limitation of the part affected.  In fact, the record 
reflects the RO considered limitation of motion of the left 
wrist, to include Diagnostic Codes 5214 and 5215.

Diagnostic Code 5214 provides that if there is favorable 
ankylosis of the wrist of the major extremity in 20 to 30 
degrees of dorsiflexion, a 30 percent evaluation is for 
assignment; any other position, except favorable, warrants a 
40 percent rating.  Unfavorable ankylosis in any degree of 
palmar flexion or with ulnar or radial deviation warrants a 
50 percent evaluation. 

The Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5215 provides that limitation of motion of 
the wrist to less than 15 degrees of dorsiflexion or where 
palmar flexion is limited in line with the forearm, a 10 
percent evaluation is for assignment.  

The Board notes that the rating criteria for evaluating skin 
disorders were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002) (codified as amended at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The Board notes that the revisions to Diagnostic Codes 7803, 
7804, and 7805 are not substantive as much as they are 
clarifying.  For example, revised Diagnostic Code 7803 now 
describes scars that are unstable, rather than repeatedly 
ulcerated.  Such scars are those where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Diagnostic Code 7804 is still for painful superficial scars, 
and Diagnostic Code 7805 is still for scars causing 
limitation of function.  A Note following Diagnostic Code 
7804 clarifies that a superficial scar is one that is not 
associated with underlying soft tissue damage.  Consequently, 
the veteran is not prejudiced by the Board's decision to 
adjudicate this claim.  See Mayfield, supra; Bernard, supra.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for her service-connected 
ganglion cyst of the left wrist.

Initially, the Board notes that Diagnostic Codes 5215, 7803, 
and 7804 do not provide for a rating in excess of 10 percent.  
As such, these Codes are inapplicable to the veteran's claim 
for a rating in excess of 10 percent.

With respect to Diagnostic Code 5214, the Board finds that 
the competent medical evidence does not reflect that the 
service-connected ganglion cyst has resulted in ankylosis or 
impairment analogous thereto of the left wrist.  The 
September 2002 VA examination showed range of motion of the 
wrist was intact, even though there was discomfort beyond 30 
degrees of flexion and 30 degrees of extension.  In addition, 
ulnar and radial deviation at the wrist was possible to full 
degrees of normal.  Thus, even when taking into consideration 
the veteran's complaints of pain, the objective medical 
evidence does not reflect ankylosis of the left wrist.  See 
Lewis, supra.  Accordingly, the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 5214.

In light of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for her service-connected ganglion 
cyst of the left wrist.  Thus, her claim must be denied, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, supra; Ortiz, supra.


C.  Middle Finger

Background.  At the September 2002 VA examination, the 
veteran described the circumstances of her in-service left 
middle finger injury, and the treatment she received 
therefor.  She also reported that she had had problems with 
this finger ever since the initial in-service injury.  
Further, she reported that she re-injured this finger in 1993 
in a printer door, and fractured the distal phalanx, which 
was treated with a bone graft.  In addition, she reported 
that even lifting a coffee pot sometimes was very difficult 
for her, and that she had decreased grasp strength.  

Examination of the left middle finger showed no warmth, 
swelling, erythema, or effusion.  Further, there was no 
tenderness to palpation.  There was mild deformity of the 
distal phalanx of the finger with lateral deviation.  
However, range of motion of all the fingers of the left hand 
was possible to full degrees of normal.  Moreover, the 
veteran was able to easily oppose her thumb to all the 
fingers.  It was noted that X-rays of the left hand revealed 
a radiographically normal left hand.  Diagnoses following 
examination included left hand middle finger deformity of 
distal phalanx with mild lateral deviation.

Outpatient treatment records for the period from March 1998 
to June 2003 revealed no treatment or complaints regarding 
the veteran's left middle finger.


Legal Criteria.  The veteran's service-connected left middle 
finger disorder has been evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229, based upon limitation of 
motion of the index or long finger.  Under this Diagnostic 
Code a noncompensable (zero percent) evaluation is provided 
where there is limitation of motion, with a gap of less than 
one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  A 
10 percent evaluation is provided for limitation of motion, 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, whether it affects 
the minor or the major hand. 


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for her service-connected left middle 
finger disorder.

The evidence reveals a deformity of the distal phalanx of 
this finger, as noted by the September 2002 VA examination.  
However, it should be noted that the record indicates this 
deformity is due to the post-service injury in 1993, in that 
she fractured the distal phalanx at that time, and was 
treated by a bone graft.  More importantly, the September 
2002 examination found range of motion of all the fingers of 
the left hand was possible to full degrees of normal, and 
that the veteran was able to easily oppose her thumb to all 
the fingers.  Therefore, the record does not reflect, even 
when taking into consideration the veteran's complaints of 
decreased grasp strength, that her service-connected left 
middle finger disorder has resulted in limitation of motion 
manifest by a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  Accordingly, she 
does not meet or nearly approximate the criteria for a 
compensable rating under 5229.

The Board further notes that the veteran's service-connected 
left middle finger disorder has not resulted in amputation of 
this finger, nor is there competent medical evidence of 
ankylosis of this finger.  Accordingly, neither Diagnostic 
Code 5154 (amputation of the long finger) nor 5226 
(ankylosis) is for application in the instant case.

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for her service-connected left middle finger disorder.  
Thus, the preponderance of the evidence is against this 
claim, and it must be denied.  As such, the benefit of the 
doubt doctrine is not applicable.  Gilbert, supra; Ortiz, 
supra.


ORDER

Entitlement to an effective date earlier than November 8, 
2001, for the establishment of service connection for a right 
knee disorder, a ganglion cyst 
of the left wrist, and a left middle finger disorder, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a dislocated right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
a ganglion cyst of the left wrist is denied.

Entitlement to an initial compensable rating for a left 
middle finger disorder is denied.


REMAND

The veteran's service medical records reflect that she sought 
psychiatric treatment in August 1981, for which she was 
assessed with adjustment reaction to adult life with 
depressive symptoms.  However, her psychiatric condition was 
clinically evaluated as normal on her October 1986 separation 
examination.  

The post-service medical records reflect that the veteran was 
treated on multiple occasions during the 1998 to 2003 period, 
and include findings of psychlothymic disorder and major 
depression, recurrent.  Entries from January and February 
2001 noted the veteran had a history of sexual abuse as a 
child.  Outpatient treatment records also reference a sexual 
assault that she contends occurred before her discharge from 
the military.  

No examination appears to have been accorded to the veteran 
with respect to her claim of service connection for an 
acquired psychiatric disorder.  In the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the record confirms that the veteran was treated for 
depressive symptoms while on active duty, and the medical 
evidence reflects that she has a current diagnosis of major 
depression, recurrent.  Thus, the Board finds that an 
examination is necessary in order to determine whether the 
veteran's current psychiatric disorder is causally related to 
active service, to include her treatment for depressive 
symptoms therein.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

In addition, the Board notes that psychiatric outpatient 
treatment records from August 2001 indicate the possibility 
that the some of the veteran's symptoms may be related to a 
sexual assault she contends occurred before her discharge 
from the military.  Although the veteran has not been 
diagnosed with post-traumatic stress disorder, the provisions 
for developing such claims would be helpful in this instance.  
Specifically, the VA ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14d contains special evidentiary procedures for 
claims based on personal assault.  See also  Patton v. West, 
12 Vet. App. 272, 278 (1999).  Thus, attempts to verify the 
veteran's claimed assault in service should be made in 
accordance with those provisions.

Finally, during her September 2002 VA examination, the 
veteran noted that she receives Social Security disability 
benefits due to her anxiety condition.  It does not appear 
that these records have been requested.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her 
psychiatric problems since May 2003.  
After securing any necessary release, the 
RO should obtain these records.  

2.  In accord with M21-1, Part III, para. 
5.14d, the veteran should be advised of 
the alternate sources of evidence for 
substantiating her account of a sexual 
assault during her active service, 
including any in her possession.  The RO 
should request any evidence identified by 
the veteran following this development. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present.  For any acquired psychiatric 
disorder found to be present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the disability 
is related to the veteran's military 
service.  The entire claims folder and a 
copy of this remand must be provided to 
and reviewed by the examiner prior to the 
examination; the examiner should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  A 
complete rationale underlying any 
conclusions or opinions should be 
provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
veteran's attorney should be furnished a Supplemental 
Statement of the Case, which addresses all of the evidence 
obtained since the October 2003 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and38.02-38.03.

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


